[Cite as Iacona v. Iacona, 2021-Ohio-4616.]


                IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                 GEAUGA COUNTY

 EUGENE J. IACONA,                                  CASE NO. 2020-G-0270

                  Plaintiff-Appellant,
                                                    Domestic Appeal from the
         -v-                                        Court of Common Pleas

 SUSAN G. IACONA,
                                                    Trial Court No. 2015 D 000995
                  Defendant-Appellee.



                                              OPINION

                                    Decided: December 30, 2021
                                        Judgment: Affirmed


 Kenneth J. Cahill, Dworken & Bernstein Co., LPA, 60 South Park Place, Painesville,
 OH 44077 (For Plaintiff-Appellant).

 Darya Jeffreys Klammer, The Klammer Law Office, Ltd., 7482 Center Street, Unit 6,
 Mentor, OH 44060 (For Defendant-Appellee).


CYNTHIA WESTCOTT RICE, J.

        {¶1}    Appellant, Eugene J. Iacona, appeals from the October 19, 2020 judgment

of the Geauga County Court of Common Pleas, denying his motion to modify spousal

support and ordering him to pay attorney fees and court costs. For the reasons set forth

herein, the judgment is affirmed.

        {¶2}    Appellant and appellee, Susan G. Iacona, divorced on March 16, 2017 after

28 years of marriage. During the course of the marriage, appellant had worked his way

up to a managerial position at the United Parcel Service (UPS), while appellee had
worked in the home, in the cafeteria at her children’s school, and occasionally for a

caterer. Appellant earned over $100,000 per year at the time of divorce, while appellee,

who had primarily worked in the home, had significantly less earning potential due to less

job experience and on-the-job training and skills.

       {¶3}   As a result, appellant was to pay appellee spousal support in the amount of

$3,250 per month terminating upon the death of either party, or appellee’s remarriage or

cohabitation with another. Otherwise, the term for payment of spousal support was

indefinite, but could be modified for “good cause shown.”

       {¶4}   In May 2018, appellant retired from UPS at the age of 55 with full benefits.

Pursuant to the terms of divorce, appellant and appellee split the UPS stock, each

receiving $156,000, and the 401(k), from which appellant received $206,000 and appellee

received $271,382. In addition, each party receives a pension check from UPS: Appellant

in the net amount of $2,446.21 and appellee $1,459.36.           Following his retirement,

appellant moved to modify spousal support. Appellant testified that for over 20 years he

intended to retire from UPS at the earliest eligibility, age 55. He works with his brother’s

company, ICON Home Inspection, but testified that he had zero income from it for 2017

through 2019, and that it was nothing more than a hobby to keep him busy. Appellee

argues that there is no income from ICON as he has allowed the earnings to remain with

the company to benefit his brother and nephew. Appellee also argues that appellant has

income from consulting, in addition to the substantial income from appellant’s current wife.

       {¶5}   The court adopted the Magistrate’s decision over appellant’s objections in

October 2020. Specifically, it found his retirement to be early and voluntary. As such, it

considered whether appellant demonstrated he had a sound economic reason for retiring.


                                             2

Case No. 2020-G-0270
It determined he did not, and instead determined that appellant’s retirement was “largely

motivated to defeat [his] spousal support expectations. It is from that decision that

appellant now appeals, assigning two errors for our review. His first states:

       {¶6}   The trial court committed prejudicial error in denying Plaintiff-
              Appellant’s motion to modify spousal support based upon the trial
              court deciding that Plaintiff-Appellant retired early.

       {¶7}   An appellate court reviews a trial court’s decision regarding spousal support

for abuse of discretion. Shorts v. Shorts, 11th Dist. Portage No. 2007-P-0067, 2008-Ohio-

2317, ¶13. “[T]he term ‘abuse of discretion’ is one of art, essentially connoting judgment

exercised by a court which neither comports with reason, nor the record.” Id., citing State

v. Ferranto, 112 Ohio St. 667, 676-678 (1925).

       {¶8}   “The trial court engages in a two-step analysis when determining whether

to modify an award of spousal support. First, the court must determine whether the

circumstances of either party have changed, which includes, inter alia, ‘any increase or

involuntary decrease in the party’s wages, salary, bonuses, living expenses, or medical

expenses.’” (Emphasis added). Dilley v. Dilley, 11th Dist. Geauga No. 2019-G-0207,

2020-Ohio-984, ¶10, quoting R.C. 3105.18(F)(1). The “‘trial court must find a substantial

change in circumstances before modifying a prior order for spousal support.’” Dilley,

supra, quoting Mandelbaum v. Mandelbaum, 121 Ohio St.3d 433, 2009-Ohio-1222,

paragraph one of the syllabus. A “substantial” change is one that is drastic, material, or

significant. Id. at ¶32.

       {¶9}   “Under Ohio law, ‘[a]n early retirement can be considered an involuntary

decrease in a person’s salary where the party demonstrates that it was economically

sound to take an early retirement.’” Ogle v. Ogle, 10th Dist. Franklin No. 17AP-560, 2018-


                                            3

Case No. 2020-G-0270
Ohio-5141, ¶22, quoting Tissue v. Tissue, 8th Dist. Cuyahoga No. 83708, 2004-Ohio-

5968, ¶21, citing Roach v. Roach, 61 Ohio App.3d 315, 319 (8th Dist.1989). “By contrast,

‘if a party retires with the intent of defeating the spousal support obligation, the retirement

is considered “voluntary underemployment,” and the party’s pre-retirement income is

attributed to that party.’” Ogle, supra, quoting Friesen v. Friesen, 10th Dist. Franklin No.

07AP-110, 2008-Ohio-952, ¶42. “If the evidence does not demonstrate ‘a purpose to

escape an obligation of spousal support and the decision appears reasonable under the

circumstances, then the trial court should not impute additional income to the retired

party.’” Ogle, supra, quoting Chepp v. Chepp, 2d Dist. Clark No. 2008 CA 98, 2009-Ohio-

6388, ¶11.

       {¶10} “‘[O]nce a court has found that a substantial change in circumstances has

occurred, it must consider whether the existing spousal support order should be modified.

This requires a court to examine the existing award to determine if it is still appropriate

and reasonable.’” Dilley, supra, at ¶11, quoting Haun v. Haun, 11th Dist. Portage No.

2018-P-0108, 2019-Ohio-5408, ¶30.

       {¶11} Appellant’s main contention under his first assignment of error is that the

court erred in determining he retired early and thus the court should not have engaged in

discussion of whether his retirement was economically sound.              He argues in the

alternative, that even if appellant did voluntarily under-employ himself, it was a substantial

change in circumstances that was not taken into account by the parties or the court when

the spousal support was initially established. Appellant also notes that appellee testified

it would be appropriate for her spousal support award to be reduced by the amount she

was receiving from appellant’s pension.


                                              4

Case No. 2020-G-0270
       {¶12} Though appellant retired when he was entitled to full benefits under his

pension plan, he voluntarily retired, in good health, at the age of 55 from a job paying in

excess of $100,000 annually, and reducing his income to $32,290.92 annually, only

“because he could.” Given our deferential standard of review, we cannot agree the trial

court abused its discretion in determining appellant retired early, thus constituting a

voluntary decrease in wages in an attempt to defeat his spousal support obligations.

       {¶13} Appellant also argues that his retirement was not taken into account by the

parties at the time the spousal support order was put in place. We need not consider this

question, however, as appellant has failed to meet the first prong of the analysis, and on

this basis alone, appellant’s argument fails.

       {¶14} Finally, appellant argues that the court erroneously found that appellee

received no assistance with household expenses when the parties’ adult daughter lives

with appellee and earns approximately $1,200 per month. The court’s findings, however,

were wholly supported by the record, which showed that the parties’ daughter suffers from

epilepsy, which limits her employment opportunities. Appellee testified that her daughter

does not contribute to her household expenses and has substantial medical expenses.

There is no evidence to the contrary in the record.

       {¶15} In light of the foregoing, we conclude the trial court did not err in imputing

appellant’s prior salary to him for purposes of determining spousal support and denying

his motion to modify. Appellant’s first assignment of error is without merit.

       {¶16} His second states:

       {¶17} The trial court committed prejudicial error by ordering Plaintiff-
             Appellant to pay attorney fees and expenses in the amount of
             $4,982.00 within six months of judgment as well as pay court costs.


                                                5

Case No. 2020-G-0270
       {¶18} The decision whether to award attorney fees to a party is within the trial

court’s sound discretion. Dilley v. Dilley (“Dilley II”), 11th Dist. Geauga No. 2010-G-2957,

2011-Ohio-2093, ¶86, citing Rand v. Rand, 18 Ohio St.3d 356, 359 (1985). “Pursuant to

R.C. 3105.73(A), ‘[i]n an action for divorce * * * or an appeal of that action, a court may

award all or part of reasonable attorney’s fees and litigation expenses to either party if the

court finds the award equitable. In determining whether an award is equitable, the court

may consider the parties’ marital assets and income, any award of temporary spousal

support, the conduct of the parties, and any other relevant factors the court deems

appropriate.’” Dilley II, supra.

       {¶19} Appellant’s primary contention under his second assignment of error is

based on his assertion that his motion to modify should have been granted. As we have

rejected this argument under his first assignment of error, we find no merit as to the award

of attorney fees on these grounds. Additionally, appellant’s argument that there was no

evidence before the court as to the amount of attorney fees owed is without merit as

appellee’s motion for attorney fees included an affidavit and itemized fee bill.

       {¶20} Accordingly, appellant’s second assignment of error is without merit.

       {¶21} In light of the foregoing, the judgment of the Geauga County Court of

Common Pleas is affirmed.


THOMAS R. WRIGHT, J.,

MATT LYNCH, J.,

concur.




                                              6

Case No. 2020-G-0270